Citation Nr: 1218305	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an effective date earlier than March 6, 1992, for the grant of service connection for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1951 to April 1953.  He died in March 2001.  The appellant claims as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In April 2011, the appellant and her daughter testified before the undersigned Veterans Law Judge, seated at the RO (Travel Board hearing).  A transcript has been procured and is of record.


FINDINGS OF FACT

1.  In May 1990, the Veteran filed an application to reopen a previously denied claim for service connection for a psychiatric disorder; in October 1990, the RO denied the claim.  He did not appeal and the decision became final.

2.  On March 6, 1992, the Veteran filed a claim for service connection for PTSD.  In December 1992, the RO granted the claim effective March 6, 1992.  He appealed the effective date.

3.  In March 1994, the RO granted a 100 percent rating for PTSD but denied an earlier effective date.

4.  While the claim was still on appeal, the Veteran died in March 2001.  The appellant filed a timely claim for accrued benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 6, 1992, for the grant of service connection for PTSD for purposes of accrued benefits have not been met.  
38 U.S.C.A. §§ 5101, 5121 (West 1991); 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2002); 38 C.F.R. §§ 3.151, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the Veteran would have been entitled to an earlier effective date for the grant of service connection for PTSD had the claim been adjudicated during his life time.  She and her daughter testified that he had experienced psychiatric symptoms for many years due to his service in Korea during the war.

Under the relevant laws and regulations, upon the death of a veteran, his or her lawful surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when the veteran died.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).  

Accrued benefits are defined as periodic monetary benefits to which an individual was entitled at death based on evidence in the file at death and due and unpaid for a period not to exceed two years prior to the last date of entitlement (the veteran's death).  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.100 (a). 

The Board notes that the statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  In this case, the Veteran died in March 2001, and the claim has been considered under the version of 38 U.S.C.A. § 5121(a) as in effect prior to December 16, 2003.  

An appellant may not furnish additional evidence that could be used to substantiate his or her claim, and VA may not develop additional evidence that would substantiate the claim of entitlement to accrued benefits.  Only evidence contained in the claims file at the time of a veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. §§ 3.1000(a), (d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993); see also Ralston v. West, 13 Vet. App. 108 (1999). 

To prevail on an accrued benefits claim, the record must establish that: (1) the appellant has standing to file a claim for accrued benefits, (2) the veteran had a claim pending at the time of his or her death, (3) the veteran would have prevailed on the claim if he or she had not died, and (4) the claim for accrued benefits was filed within one year of the veteran's death.  See 38 U.S.C.A. §§ 5101, 5121; 38 C.F.R. § 3.1000; see also Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  

In this case, at the time of his death in March 2001, the Veteran had a pending claim for an effective date earlier than March 6, 1992, for the grant of service connection for PTSD.  In April 2001, the appellant filed a claim for accrued benefits, to include the claim for an earlier effective date for the grant of service connection for PTSD.  The Board finds that the accrued benefits claim was filed properly.  After the claim was denied in a March 2008 rating decision, she properly appealed that decision to the Board; therefore, a claim for an earlier effective date for the grant of service connection for PTSD is in appellate status and before the Board.  

The appellant essentially contends that the Veteran would have prevailed on his claim for an earlier effective date for the grant of service connection for PTSD if he had not died.  The Veteran made many arguments in support of his claim for an earlier effective date for service connection for PTSD prior to his death.  The Board notes that some of his arguments touched on elements from his entire history with the VA disability compensation system.  

As a procedural matter, VA initially granted the Veteran's claim for service connection for a stomach ulcer disorder in a May 1962 rating decision.  In March 1968, he filed a claim for an increased rating for what he referred to as his "ulcer condition."  In an August 1968 rating decision, VA granted an increased rating of 20 percent for an ulcer disability.  

In July 1979, the Veteran filed a claim for an increased rating for an increased rating for what he termed a "stomach disorder and a nervous condition."  VA, in pertinent part, treated this claim as an initial claim for service connection for a psychiatric disorder as the record indicated that he had never filed a formal or informal claim for service connection for a psychiatric disorder previously.  

Eventually, the Board denied the claim for service connection for a psychiatric disorder in a March 1981 decision.  The March 1981 Board decision denying the Veteran's initial claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2011).

In May 1990, the Veteran filed a claim for an increased rating for what he termed his service-connected "ulcers and nervous condition."  The RO classified the claim, in pertinent part, as an application to reopen a previously denied claim for a psychiatric disorder.  In October 1990, the RO denied the application to reopen the previously denied claim.  He filed a timely notice of disagreement (NOD) and the RO issued a February 1991 statement of the case (SOC).  

Subsequently, in May 1991, the service representative wrote that the Veteran's substantive appeal was not incorporated into the claims folder.  In this letter, the representative also indicated that he had sent the Veteran a VA Form 9 and advised him that he had until November 1991 to complete it.  The representative concluded by stating that he was returning the claims file to the RO as the Veteran had been advised of his need to perfect his appeal to the Board.

A veteran has either 60 days from the date of the RO's mailing of a SOC or the remainder of the one-year period after the mailing of the original rating decision which he seeks to appeal in order to file a timely substantive appeal to the Board.  38 U.S.C.A. § 7105.  The record indicates that the Veteran did not file a substantive appeal within the time period outlined in 38 U.S.C.A. § 7105.  

The Veteran filed a claim for service connection for PTSD on March 6, 1992.  On the same paper as the claim for PTSD, he wrote the words "in lieu of 1-9," which suggests a desire to file a substantive appeal.  A VA employee circled the words "in lieu of 1-9," and wrote the word "untimely" on the claim paper.  Because the Veteran did not file a timely substantive appeal, the October 1990 rating decision became final.  

In December 1992, the RO granted service connection for PTSD and assigned an initial rating of 30 percent, effective the date of the filing of the claim, March 6, 1992.  The Veteran responded by filing a February 1993 NOD in which he requested a higher initial rating for PTSD and an effective date earlier than March 6, 1992.  In September 1993, he filed a timely substantive appeal.  

In March 1994, the RO granted a 100 percent for PTSD, effective March 6, 1992.  As the March 1994 rating decision was a full grant of the claim for a higher initial rating for PTSD, the issue of a higher initial rating for PTSD is not in appellate status and is not before the Board.  The Veteran continued to appeal the effective date.

The Veteran died in March 2001 before the Board could render a decision on the claim for an earlier effective date for the grant of service connection for PTSD.  In April 2001, the appellant filed a timely claim for accrued benefits.  For unknown reasons, the claim was dormant for a number of years.  In March 2008, the claim was denied and she appealed.

The Board finds that the appellant is not entitled to an effective date earlier than March 6, 1992, for the grant of service connection for PTSD for purposes of accrued benefits.  The effective date for an award of service connection is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.

It is apparent from the record that the Veteran did not file a claim for PTSD within one year after separation of service; therefore, that provision of the regulation is not applicable here.  Rather, the effective date will be the date of the claim or date entitlement arose, whichever is later.

As noted above, the Board finds that the October 1990 rating decision was final as the Veteran did not timely appeal.  Further, the evidence does not show an intent to file an informal claim prior to March 6, 1992.  

Specifically, the only evidence of record from the October 1990 rating decision to the March 6, 1992, formal claim consists of the Veteran's request for records, an inquiry on a previously submitted claim for benefits, a notice of disagreement on another claim, the notice of disagreement to the October 1990 rating decision, the statement of the case, and the May 1991 letter from the representative that the claim was not ready for a statement from the accredited representative (Form 646) because Veteran had not yet filed a substantive appeal.  Thus, the evidence does not show an intent to file an informal claim for PTSD.

Similarly, this evidence does not support a finding that the Veteran was entitled to service connection for PTSD in the one-year preceding the filing of the formal claim.  Significantly, the only evidence dated in the one-year prior to the filing of the formal claim was the statement from the representative which did not discuss the issue of PTSD at all.

In sum, the Board finds that the Veteran filed an application to reopen a previously denied claim for service connection for a psychiatric disorder in May 1990, which was denied in October 1990.  He did not file a timely substantive appeal and that decision became final.  

On March 6, 1992, he filed a claim for service connection for PTSD.  In December 1992, the RO granted service connection for PTSD, effective March 6, 1992, the date of the filing of the claim.  There is no indication of an intent to file an informal claim prior to that date and the evidence does not show that entitlement to PTSD arose prior to that date.  Therefore, the earliest possible effective date that can be granted would be the date of claim for service connection for PTSD, March 6, 1992.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The appellant's earlier effective date claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the appellant's representative presented written argument on her behalf and she further submitted both written evidence and testified at a hearing before the Board in April 2011.  As noted above, for purposes of accrued benefits, with a couple exceptions not applicable here, no further evidence can be submitted to the file in considering the claim.  Therefore, no additional medical evidence has been submitted or considered.

The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Therefore, the available evidence has been obtained in order to make an adequate determination as to this claim.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than March 6, 1992, for the grant of service connection for PTSD for purposes of accrued benefits is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


